DETAILED ACTION
The Amendment filed on February 28th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. William W. Enders on June 03rd, 2022. During the telephone conference, Mr. Enders has agreed and authorized the Examiner to amend claims 1, 8 & 15.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 8 & 15 as following:
Claim 1: (Currently Amended) A method comprising:
providing a first computing device having a hardware data bus connector and an embedded controller connected together in data communication inside the first computing device;
determining, by the embedded controller of the first computing device that a data communication port inside a separate second computing device is connected in data communication with the hardware data bus connector of the first computing device by a hardware data bus;
performing, by the embedded controller, an authentication process of credentials associated with the second computing device, wherein performing the authentication process of the credentials associated with the second computing device comprises authenticating, by the embedded controller, at least one of a certificate, a device identifier (ID), or a software monitor associated with the second computing device;
determining, by the embedded controller, a type of the second computing device;
determining, by the embedded controller, a policy based at least in part on the type of the second computing device;
determining, by the embedded controller, a first configuration for the first computing device, the first configuration being associated with the policy;
configuring, by the embedded controller, data communication capability or data monitoring of one or more data communication ports inside the first computing device that are coupled to send and receive data through the one or more data communication ports inside the first computing device according to the first configuration; and
providing the second computing device with access to one or more resources, by the first computing device having the first configuration, wherein the one or more resources are separate from the first computing device and are accessible through the one or more data communication ports that are inside the first computing device.

Claim 8: (Currently Amended) A first computing device comprising:
an embedded controller connected in data communication with a hardware data bus connector inside the first computing device; and
one or more non-transitory computer readable media storing instructions executable by the embedded controller to perform operations comprising:
determining that a data communication port inside a separate second computing device is connected in data communication with the hardware data bus connector of the first computing device by a hardware data bus sending and receiving data across the data bus between the hardware data bus connector of the first computing device and the data communication port of the second computing device;
performing an authentication process of credentials associated with the second computing device, wherein performing the authentication process of the credentials associated with the second computing device comprises authenticating, by the embedded controller, at least one of a certificate, a device identifier (ID), or a software monitor associated with the second computing device;
determining a type of the second computing device;
determining a policy based at least in part on the type of the second computing device;
determining a first configuration for the first computing device, the first configuration being associated with the policy;
configuring data communication capability or data monitoring of one or more data communication ports inside the first computing device that are coupled to send and receive data through the one or more data communication ports inside the first computing device according to the first configuration determined for the first computing device; and
providing the second computing device with access to one or more resources separate from the first computing device that are separate from the first computing device and that are accessible through the one or more data communication ports that are inside the first computing device.

Claim 15: (Currently Amended) One or more non-transitory computer readable media storing instructions executable by an embedded controller of a first computing device to perform operations comprising:
determining that a data communication port inside a separate second computing device is connected in data communication with a hardware data bus connector of the first computing device by a hardware data bus sending and receiving data across the data bus between the hardware data bus connector of the first computing device and the data communication port of the second computing device;
performing an authentication process of credentials associated with the second computing device, wherein performing the authentication process of the credentials associated with the second computing device comprises authenticating, by the embedded controller, at least one of a certificate, a device identifier (ID), or a software monitor associated with the second computing device;
determining a type of the second computing device;
determining a policy based at least in part on the type of the second computing device;
determining a first configuration for the first computing device, the first configuration being associated with the policy;
configuring data communication capability or data monitoring of one or more data communication ports inside the first computing device that are coupled to send and receive data through the one or more data communication ports inside the first computing device according to the first configuration determined for the first computing device; and
providing the second computing device with access to one or more resources that are separate from the first computing device and that are accessible through the one or more data communication ports that are inside the first computing device.

Examiner’s Statement of reason for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed methods, devices and non-transitory computer readable media for providing different levels of resource access to a computing device that is connected to a dock. The closest prior arts, as previously recited, Boerger (U.S. Pub. Number 2021/0082220) and Hoofard (U.S. Patent Number 10,494,205) are also generally direct to various aspects for monitor and manage loading docks and facility operations and remote loading dock authorization. However, none of Boerger and Hoofard teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 4, 6, 8, 11, 13, 15, 17 and 19. For example, none of the cited prior arts teaches or suggests the elements of “providing a first computing device having a hardware data bus connector and an embedded controller connected together in data communication inside the first computing device; determining, by the embedded controller of the first computing device that a data communication port inside a separate second computing device is connected in data communication with the hardware data bus connector of the first computing device by a hardware data bus; performing, by the embedded controller, an authentication process of credentials associated with the second computing device, wherein performing the authentication process of the credentials associated with the second computing device comprises authenticating, by the embedded controller, at least one of a certificate, a device identifier (ID), or a software monitor associated with the second computing device; determining, by the embedded controller, a type of the second computing device; determining, by the embedded controller, a policy based at least in part on the type of the second computing device; determining, by the embedded controller, a first configuration for the first computing device, the first configuration being associated with the policy; configuring, by the embedded controller, data communication capability or data monitoring of one or more data communication ports inside the first computing device that are coupled to send and receive data through the one or more data communication ports inside the first computing device according to the first configuration; and providing the second computing device with access to one or more resources, by the first computing device having the first configuration, wherein the one or more resources are separate from the first computing device and are accessible through the one or more data communication ports that are inside the first computing device.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-3, 5, 7, 21-24, 9-10, 12, 14, 25-26, 16, 18 & 20 are allowed because of their dependence from independent claims 1, 8 & 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436